Citation Nr: 0004821	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  98-18 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a compensable rating from December 24, 1978, 
on appeal from the initial award of service connection for 
chronic pulmonary tuberculosis (PTB), currently rated as 
inactive PTB.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



INTRODUCTION

The appellant had active service from November 1963 to April 
1964.

This appeal is from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO), which found clear and unmistakable 
error in a November 1965 decision to disallow a claim for 
service connection for PTB.  The RO reversed the November 
1965 decision and awarded disability compensation from 
November 1, 1965.

In his notice of disagreement and in his substantive appeal, 
the appellant stated clearly that his appeal is from the 0 
percent rating, which went into effect from December 24, 
1978.



FINDING OF FACT

1.  The appellant's pulmonary tuberculosis has been 
completely arrested since October 24, 1967.

2.  The appellant has alleged no error of fact or law in the 
application of the rating schedule to inactive pulmonary 
tuberculosis.


CONCLUSION OF LAW

There is no legal entitlement to the benefit sought.  
38 U.S.C.A. §§ 5107(a), 1155 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In July 1997, the RO found that VA rating decisions of 
November 1965 and December 1965 that denied service 
connection for PTB were clearly and unmistakably erroneous.  
The RO found that it had either overlooked unmistakable 
evidence of diagnosis of active PTB within a three-year 
presumptive period after service, or had clearly overlooked 
the legal presumption of service connection applicable to the 
facts.

Review of the record shows that a February 1964 x-ray study 
during hospitalization in service raised a question of active 
PTB.  The symptoms appeared to resolve and subsequent 
findings in service were negative.  Separation examination in 
April 1964 was negative.  After service, the appellant was 
hospitalized in December 1964 with an acute febrile illness 
beginning the month before.  The diagnosis was bilateral PTB, 
moderately advanced, class I.  The diagnosis was confirmed by 
culture of acid-fast bacilli from sputum with repeat culture 
in July 1965 still positive.  

In January 1995, a VA physician reviewed the appellant's 
records, essentially confirming the above facts.  The VA 
physician opined the appellant had PTB when he was 
hospitalized in service in February 1964.

An April 1996 statement from the Medical Director, Ponce 
Public Health Unit reported the appellant was treated from 
October 1964 to October 1967, including two hospitalizations 
for PTB between December 1964 and October 1966.  He was 
reported to have had adequate follow-up in 1967 and 1968, 
with no evidence of the presence of PTB.  VA chest x-ray of 
December 1992 showed bilateral pleural apical thickening and 
no recent parenchymal consolidation.

A May 1996 tuberculin clinic laboratory report noted findings 
of "19mm" without notation of the test to which the finding 
pertained or its medical significance.  Laboratory cultures 
in June 1996 were negative for acid-fast bacilli.  A December 
1996 chest x-ray was negative for acute infiltrates and was 
interpreted as normal.  VA outpatient records from January 
1990 to November 1998 are unrelated to PTB.

In the September 1997 rating decision, the RO rated the 
appellant's PTB according to the criteria in effect at the 
time of the reversed rating decision.  The effective date for 
purposes of payment of compensation was the October 1965 date 
of the claim.  That resulted in an award of compensation 
according to a periodically reduced rating, starting at 100 
percent for the period of active disease and for an initial 
period of inactive disease (October 8, 1965, to October 24, 
1969); to 50 percent from October 24, 1969, to October 24, 
1973; and to 30 percent from October 24, 1973, to October 24, 
1978.  Effective October 24, 1978, the rating reduced to 0 
percent (noncompensable).

In his May 1998 notice of disagreement, the appellant 
explicitly disagreed with the 0 percent rating.  He stated he 
would like a higher rating, "so I could have a better living 
and could help my family . . .."  In his November 1998 
substantive appeal, the appellant stated that on his 
[special] monthly compensation, "I can hardly buy good food 
at all."


II.  Analysis

This appeal arises from the initial rating of the appellant's 
PTB disability.  The appellant has not informed VA of any 
source of evidence pertinent to his claim that is not of 
record.  His application for VA benefits is complete, and VA 
has no duty to inform the appellant that his application for 
benefits is incomplete.  See 38 U.S.C.A. § 5103(a) (West 
1991); Robinette v. Brown, 8 Vet. App. 69 (1995).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

"[A] person who submits a claim for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased rating is generally presumed well grounded 
upon the assertion by the claimant that the service-connected 
disability for which an increased rating is sought has become 
more severe.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).

An appeal from the initial rating of a disability as part of 
the rating action that granted entitlement to VA disability 
compensation is distinguished from a claim for an increased 
rating based on an increase in disability.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  An appeal from the initial 
rating of a disability generally requires review of the 
rating from the effective date of the award of compensation 
to the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In the instant case, the rating is not for review 
from the effective date of the award, because the appellant 
has specifically limited his appeal to the period of 
noncompensable rating.

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims) had held that 
where an appeal is for a disability rating higher than the 
initial rating award, the claim underlying the appeal is 
well-grounded as a continuation of the well-grounded claim 
for service connection from which it arose.  See Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

In this case, the claim is not automatically well grounded 
according to the Shipwash rule, for two reasons.  First, the 
rule in Shipwash was predicated on legal precedent holding 
that the disability rating in an original adjudication of a 
claim for service connection is an element in a claim that 
originated with the application for service connection and 
persisted while the law provided for a higher rating and the 
claim remained open.  See West v. Brown, 7 Vet. App. 329, 332 
(1995) (en banc).  That view of the persistence of a claim 
was reversed in Barrera v. Gober, 122 F. 3d 1030 (Fed. Cir. 
1997).

Second, Shipwash provides that an appeal from an initial 
assignment of a disability rating "continues to be well 
grounded as long as the rating schedule provides for a higher 
rating and the claim remains open."  8 Vet. App. at 224.  As 
is shown below, the VA schedule for rating disabilities 
provides no higher rating for the appellant's current 
disability.  Consequently, Shipwash cannot be applied to make 
this claim well grounded.

The appellant is rated according to the schedule for 
pulmonary tuberculosis entitled to rating on August 19, 1968.  
See 38 C.F.R. § 4.97, Diagnostic Codes 6701 to 6724 (1999).  
The rating schedule provides for a 100 percent rating for 
active PTB.  Diagnostic Code 6701 to 6723.  Once the disease 
is inactive, it is rated 100 percent for the first two years 
of inactivity; 50 percent thereafter for four years, or in 
any event to six years after inactivity; 30 percent 
thereafter for five years, or to eleven years after 
inactivity; 30 percent, minimum, following far advanced 
lesions diagnosed at any time while the disease process was 
active; 20 percent following moderately advanced lesions, 
provided here is continued disability, emphysema, dyspnea on 
exertion, impairment of health, etc.; otherwise, 0 percent.  
Diagnostic Code 6724 (1999).

The RO reduced the appellant's ratings from 100 percent to 0 
percent according to the above schedule.  The record shows 
the appellant falls into the "otherwise 0 percent" 
category.  He does not have far or moderately advanced 
lesions from the active disease, or other impairment of 
health shown attributable to PTB.  He does not assert that he 
does.

The appellant has not asserted that the rating schedule was 
applied incorrectly.  The appellant frankly states the 
purpose of his appeal is to seek higher benefits because of 
economic need.  While the Board sympathizes with the 
appellant's need, such a claim does not set forth a legally 
sufficient ground for allowance of a higher rate of 
compensation.  Where a claimant on appeal seeks a VA benefit 
for which the law does not provide, the appeal must be 
terminated or denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In this case, the appellant seeks a higher rate of 
disability compensation not based on the severity of his 
disability, but on his asserted desire to receive more money.  
Statute authorizes the payment of disability compensation for 
disability, and for no other reason.  See 38 U.S.C.A. 
§§ 1110, 1131, 1155 (West 1991).  Thus, the appeal is for a 
benefit not provided by law.  The claim must be denied.  
Sabonis, 6 Vet. App. 426.


ORDER

A rating higher than 0 percent from October 24, 1978, for 
inactive pulmonary tuberculosis is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

